Title: To George Washington from Thomas Johnson and David Stuart, 23 April 1794
From: Johnson, Thomas,Stuart, David
To: Washington, George


          
            Sir,
            Washington April 23th 1794
          
          Mr Greenleaf has had a Conversation with us before Mr Carroll on the subject of new
              Commissioners—You will I am sure do the Doctr & myself the
            Justice to believe that our Declarations to you are real and not calculated on Ideas of
            our own Importance to eat into the funds—Mr Greenleaf mentions Mr
            Dalton and Mr Baldwin as proper with your Approbation to fill our places and speaks an
            intention of proposing them to you—it is under an expectation of their coming here in
            July or August to reside—the sooner we are relieved the more
            pleasing to us but if it is necessary we will continue till August—Mr Greenleaf wishes
            to know our Ideas of Compensation; considering ourselves as unconnected with it, we are
            of opinion £600 a Year is far from extravagant this without Agency for which or rather
            for nothing we paid £600 to Mr Blodget—and indeed we are
            Satisfied that Commissioners on the Spot may do better than any Agent. We are Sir with
            high Respect Your affectionate Servt
          
            Th. Johnson
            Dd: Stuart.
          
        